Case 9:18-cv-80176-BB Document 289 Entered on FLSD Docket 10/09/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  __________________________________/

                                                 ORDER

         THIS CAUSE is before the Court upon the Parties Joint Motion for an Additional 30-Day

  Extension of All Discovery and Case Deadlines, and Trial Setting, ECF No. [287], filed on October

  8, 2019 (“Motion”). In the Motion, the parties request an additional 30-days to finalize their

  settlement agreement resolving all claims in the above-referenced action. The Court has reviewed

  the Motion, the record, and is otherwise fully advised. Accordingly, it is ORDERED AND

  ADJUDGED that:

                 1. The Motion, ECF No. [287], is GRANTED in part and DENIED in part.

                       Plaintiffs’ Motion for Attorneys’ Fees shall be due no later than November

                       20, 2019. Defendant’s Opposition to Judge Reinhart’s Sanctions Order, ECF

                       No. [277], shall be due no later than November 25, 2019.

                 2. All other provisions in the Scheduling Orders, ECF No. [149], [286], not

                       amended by this Order, shall remain in full effect.
Case 9:18-cv-80176-BB Document 289 Entered on FLSD Docket 10/09/2019 Page 2 of 2
                                                 Case No. 18-cv-80176-BLOOM/Reinhart


         DONE AND ORDERED in Chambers at Miami, Florida, on October 8, 2019.




                                               ____________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                           2
